 



Exhibit 10.46
EMPLOYMENT AGREEMENT
     This agreement (the “Agreement”) between Tier technologies, inc., a
California corporation (the “Company”) and Deanne M. Tully (the “Employee”), is
entered into as of July 1, 2004 (the “Effective Date”). Those capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
given to such terms in the Agreement
Agreement
     In consideration of the mutual benefits derived from this Agreement and of
the agreements, covenants and provisions hereof, the parties hereto agree as
follows:
1. EMPLOYMENT
During the Term (as defined in Section 3 hereof) of this Agreement, the Company
shall employ Employee as Vice President, General Counsel and Secretary of the
Company, reporting to James R. Weaver, President and Chief Executive Officer, or
his designee. Employee will be based at the Company’s offices in Reston,
Virginia. Employee agrees to undertake such business travel as is customary to
such position, and as shall from time to time be requested of her by the
Company.
2. COMPENSATION AND BENEFITS
     2.1 Base Salary. In consideration of and as compensation for the services
to be performed by the Employee hereunder, the Company shall pay the Employee a
base salary (the “Base Salary”) of not less than $210,000 per year, payable
semi-monthly in arrears in accordance with the Company’s regular payroll
practices. The Company and Employee shall review Employee’s salary in
October 2005 and annually thereafter.
     2.2 Incentive Compensation. At the Company’s sole discretion, Employee may
be eligible to receive additional discretionary incentive compensation based on
individual and company performance.
     2.3 Participation in Benefit Plans. During the Term, Employee shall be
entitled to participate in any pension plans, profit-sharing plans and group
insurance, medical, hospitalization, disability and other benefit plans of the
Company presently in effect, as such are generally applicable to employees of
the Company and to the extent Employee is eligible under the general provisions
thereof.
     2.4 Paid Time Off. During the Term of this Agreement, the Employee shall
accrue twenty-four (24) days of Paid Time Off per year, subject to Company
policy. The Employee shall also be entitled to other paid personal leave in
accordance with Company policy.

           
 
     
1
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     



--------------------------------------------------------------------------------



 



     2.5 Options. Employee’s incentive stock options agreements currently in
place remain in effect and are unchanged by this Agreement.
3. TERM AND TERMINATION
     3.1 Term. The “Term” as used in this Agreement shall commence on July 1,
2004 and expire at the close of business on June 30, 2007, subject to earlier
termination pursuant to this Section 3.
     3.2 Termination for Cause. The Company may terminate Employee’s employment
under this Agreement, in its sole discretion, “for Cause.” Grounds for the
Company to terminate this Agreement “for Cause” shall be limited to the
occurrence of any of the following events:
          (a) the Employee’s failure to substantially perform Employee’s duties
with the Company in good faith (provided in the case of illness, injury or
disability that the Company has provided reasonable accommodation under
applicable disabilities laws), after a demand for substantial performance is
delivered to Employee by the Company which identifies, in reasonable detail, the
manner in which the Company believes that the Employee has not substantially
performed Employee’s duties in good faith and such Employee has not, in the sole
discretion of the Company, improved the performance of Employee’s duties during
a period of fourteen (14) days from such demand for substantial performance;
          (b) the Employee’s commission of any act which detrimentally affects
the Company, including, without limitation, an act of dishonesty, fraud, willful
disobedience, gross misconduct or breach of duty;
          (c) the Employee’s commission of any act in contravention of
Employee’s undertakings contained in Section 5 hereof; or
          (d) the Employee’s conviction of a felony or a misdemeanor involving
dishonesty or moral turpitude.
     3.3 Termination Without Cause. The Company may terminate Employee’s
employment under this Agreement without cause at any time.
     3.4 Change in Control. “Change in Control” is defined as:
          (a) a sale or other disposition of all or substantially all of the
assets of the Company;
          (b) a merger or consolidation in which the Company is not the
surviving entity and in which the shareholders of the Company immediately prior
to such consolidation or merger own less than fifty percent (50%) of the
surviving entity’s voting power immediately after the transaction;

           
 
     
2
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     



--------------------------------------------------------------------------------



 



          (c) a reverse merger in which the Company is the surviving entity but
the shares of the Company’s Common Stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise, and in which the shareholders of the
Company immediately prior to such merger own less than fifty percent (50%) of
the Company’s voting power immediately after the transaction; or
          (d) any other capital reorganization in which more than fifty percent
(50%) of the shares of the Company entitled to vote are exchanged.
     3.5 Effect of Termination Prior to Expiration of the Term of the Agreement
          (a) Upon termination of the Employee’s employment as a result of
Employee’s disability, the Employee shall be entitled to receive for an
additional thirty (30) days after the date of such termination, Employee’s Base
Salary in effect at the time of termination and any and all benefits to which
Employee is entitled on the date of such termination under the Company’s
pension, life, disability, accident and health and other benefit plans in
accordance with the provisions of such plans.
          (b) Upon termination of the Employee’s employment as a result of
Employee’s death, the Employee’s heirs, devisees, executors or other legal
representatives shall receive for an additional thirty (30) days from the date
of death, Employee’s Base Salary in effect at the time of death.
          (c) If the Employee’s employment hereunder shall be terminated by the
Company without Cause prior to the expiration of the Term of this Agreement,
then upon the Employee furnishing to the Company an executed waiver and release
of claims, in the form which is attached hereto as Exhibit A, the Employee shall
be entitled to the following: (i) the Employee’s Base Salary and accrued and
unused Paid Time Off earned through the date of termination; (ii) a lump sum
payment or continued monthly payment, at the Company’s choice, equivalent to
Employee’s Base Salary then in effect for the remaining duration of the Term of
this Agreement; and (iii) if Employee elects continued coverage of health
benefits under federal COBRA law, the Company shall pay the premiums of
Employee’s group health insurance coverage, including coverage for Employee’s
eligible dependents, for a maximum period of twelve (12) months following such
termination; provided, however, that the Company shall pay premiums for
Employee’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the termination, and the Company’s
obligation to pay such premiums shall cease immediately upon the date Employee
becomes covered under any other group health plan (as an employee or otherwise).
All payments are subject to standard deductions and withholdings.
          (d) In the event there is a Change in Control during the Term of this
Agreement and Employee is not offered a substantially similar position with the
surviving company at the same Base Salary, with the same benefits including but
not limited to maintenance of the employment and severance agreements between
the Company and Tier, and within forty (40) miles of Reston, Virginia, or if the
Employee chooses not to relocate, then upon the Employee furnishing to the
Company an executed waiver and release of claims, in the form

           
 
     
3
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     



--------------------------------------------------------------------------------



 



which is attached hereto as Exhibit A, the Employee shall be entitled to the
following: (i) the Employee’s Base Salary and accrued and unused Paid Time Off
earned through the date of termination; (ii) a lump sum payment or continued
monthly payment, at the Company’s choice, equivalent to Employee’s Base Salary
then in effect for the remaining duration of the Term of this Agreement; and
(iii) if Employee elects continued coverage of health benefits under federal
COBRA law, the Company shall pay the premiums of Employee’s group health
insurance coverage, including coverage for Employee’s eligible dependents, for a
maximum period of twelve (12) months following such termination; provided,
however, that the Company shall pay premiums for Employee’s eligible dependents
only for coverage for which those eligible dependents were enrolled immediately
prior to the termination, and the Company’s obligation to pay such premiums
shall cease immediately upon the date Employee becomes covered under any other
group health plan (as an employee or otherwise). All payments are subject to
standard deductions and withholdings.
          (e) If the Employee’s employment hereunder shall be terminated by the
Company for Cause or by the Employee by resignation, the Company shall have no
further obligation to the Employee under this Agreement other than accrued Base
Salary and other accrued benefits required by law, prorated to the date of
termination.
     3.6 Notice of Termination. Any purported termination of employment by the
Company or by the Employee shall be communicated by written notice of
termination to the other party hereto in accordance with Section 6.1 hereof. Any
notice of termination of employment given hereunder shall effect termination as
of the date specified in such notice, or, in the event no such date is
specified, on the last day of the month in which such notice is delivered or
deemed delivered as provided in Section 6.1 hereof.
4. EXECUTIVE SEVERANCE AND CHANGE IN CONTROL BENEFITS AGREEMENT
Employee and the Company have entered into an Executive Severance and Change in
Control Benefits Agreement (the “Executive Severance Agreement”), effective
July 30, 2003, which remains in effect. A true and correct copy of the Executive
Severance Agreement is attached hereto as Exhibit B. In the event the Company
terminates Employee’s employment prior to the expiration of the Term of this
Agreement, pursuant to section 3.5(c) or (d) hereof, then Employee shall be
entitled to the benefits accorded pursuant to either this Agreement or the
Executive Severance Agreement, at the Employee’s choice. It is expressly
understood and agreed between the parties that the Executive Severance Agreement
survives the expiration of the Term of this Agreement.
5. NONDISCLOSURE AND PROPRIETARY/CONFIDENTIAL INFORMATION
Employee has executed a Nondisclosure and Proprietary/Confidential
Information/Non-Solicitation Agreement, which was signed on May 4, 2004, a true
and correct copy of which is attached hereto as Exhibit C. The terms of that
agreement are hereby incorporated into this Agreement as if fully set forth
herein and Employee agrees to continue to abide by those terms.
6. MISCELLANEOUS

           
 
     
4
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     



--------------------------------------------------------------------------------



 



     6.1 Notices. Any written notice, required or permitted under this
Agreement, shall be deemed sufficiently given if either hand delivered or by fax
(with written confirmation of receipt) or nationally recognized overnight
courier. Written notices must be delivered to the receiving party at its address
or facsimile number on the signature page of this Agreement. The parties may
change the address or facsimile number at which written notices are to be
received in accordance with this Section.
     6.2 Prevailing Party. If any litigation is commenced between the parties
hereto concerning this Agreement or their respective rights, duties and
obligations hereunder, the party prevailing in that litigation shall be entitled
to reasonable attorney’s fees, to be fixed by the court as part of the costs of
the litigation or established in a separate action brought to recover those
fees, in addition to any other relief that may be granted.
     6.3 Assignment. The Employee may not assign, transfer or delegate her
rights or obligations hereunder, and any attempt to do so shall be void. This
Agreement shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns.
     6.4 Entire Agreement. This Agreement, and the attachments hereto, contain
the entire agreement of the parties hereto with respect to the subject matter
hereof, and all other prior agreements, written or oral, are hereby merged
herein. This Agreement may be modified or amended only by a written agreement
that is signed by the Company and the Employee. No waiver of any section or
provision of this Agreement shall be valid unless such waiver is in writing and
signed by the party against whom enforcement of the waiver is sought. The waiver
by the Company of any section or provision of this Agreement shall not apply to
any subsequent breach of this Agreement. Captions to the various Sections of
this Agreement are for the convenience of the parties only and shall not affect
the meaning or interpretation of this agreement. This Agreement may be executed
in several counterparts, each of which shall be deemed an original, but together
they shall constitute one and the same instrument.
     6.5 Severability. The provisions of this Agreement shall be deemed
severable, and if any part of any provision is held illegal, void or invalid
under applicable law, such provision may be changed to the extent reasonably
necessary to make the provision, as so changed, legal valid and binding. If any
provision of this Agreement is held illegal, void or invalid in its entirety,
the remaining provisions of this Agreement shall not in any way be affected or
impaired but shall remain binding in accordance with their terms.
     6.6 Applicable Law. This Agreement and the rights and obligations of the
Company and the Employee hereunder shall be governed by and construed and
enforced under the laws of the Virginia, without reference to any principles of
conflict of laws.

           
 
     
5
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            Tier Technologies, Inc.
      By:            Title:          Print Name:        

                        Employee      Deanne M. Tully    Address:  2341 Hagen
Oaks Drive
Alamo, CA 94507      Fax Number:  (925) 362-9105   

           
 
     
6
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
     In consideration of the payments and other benefits set forth in the
Employment Agreement effective July 1, 2004, to which this Exhibit A is
attached, I, Deanne M. Tully, hereby furnish Tier Technologies, Inc. (the
“Company”), with the following release and waiver (the “Release and Waiver").
     I hereby release, and forever discharge the Company, its officers,
directors, agents, employees, stockholders, successors, assigns, affiliates,
parent, subsidiaries, and benefit plans, of and from any and all claims,
liabilities, demands, causes of action, costs, expenses, attorneys’ fees,
damages, indemnities and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims, including but not limited to those
claims relating to my employment and the termination of my employment; including
but not limited to, claims pursuant to any federal, state or local law relating
to employment, including, but not limited to, discrimination claims, claims
under any local statute governing discrimination, and the Federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), or claims for
wrongful termination, breach of the covenant of good faith, contract claims,
tort claims, and wage or benefit claims, including but not limited to, claims
for salary, bonuses, commissions, stock, stock options, vacation pay, fringe
benefits, severance pay or any form of compensation.
     I acknowledge that, among other rights, I am waiving and releasing any
rights I may have under ADEA, that this Release and Waiver is knowing and
voluntary, and that the consideration given for this Release and Waiver is in
addition to anything of value to which I was already entitled as an employee of
the Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I have the right to consult with an attorney prior to executing
this Release and Waiver (although I may choose voluntarily not to do so); and if
I am over 40 years of age upon execution of this Release and Waiver: (c) I have
twenty-one (21) days from the date of termination of my employment with the
Company in which to consider this Release and Waiver (although I may choose
voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired.

                Date:                       By:           Print Name:   Deanne
M. Tully             

           
 
     
7
  Initials:      
 
         
 
 
 
Company  
 
Employee  
 
     